[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 08-14956                FEBRUARY 18, 2009
                        ________________________           THOMAS K. KAHN
                                                               CLERK
                 D. C. Docket No. 03-00709-CV-J-25-TEM


TRACEY T. TURNER, a minor by and through
his parents and next friends,
TRACY R. TURNER, mother,
TRACEY TURNER, father,


                                                           Plaintiffs-Appellees,

                                   versus

UNITED STATES OF AMERICA,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (February 18, 2009)

Before BIRCH, HULL and FAY, Circuit Judges.

PER CURIAM:
       This is an appeal by the Defendant United States of a judgment for

$4,364,327 awarded in favor of the minor Plaintiff Tracey Turner after a bench

trial. Turner and his parents filed a medical malpractice negligence action against

the government under the Federal Tort Claims Act based on medical treatment

Turner received at a Navy hospital. The facts in this case are set out in Turner ex

rel. Turner v. United States, 514 F.3d 1194 (11th Cir. 2008). After remand, the

district court again found in Tracey’s favor. The government again appeals and

argues that the district court erred in finding that the medical care provided to

Tracey violated the “reckless disregard” standard of care.

       After careful review of the record, the briefs and having heard oral

argument, we find no reversible error. Accordingly, we AFFIRM the judgment of

the district court.




                                           2